EXHIBIT 10.1

FLEETCOR TECHNOLOGIES, INC.
SECTION 162(m) PERFORMANCE-BASED PROGRAM
§ 1

PURPOSE

The purpose of the Program is to permit FleetCor to provide compensation to a
Covered Executive that is intended to satisfy the Performance-Based Exception.
This Program is intended to supersede and replace the FleetCor Technologies,
Inc. Annual Executive Bonus Program and §§ 3.5 and 9.5 of the Incentive Stock
Plan.

§ 2

DEFINITIONS

2.1 Award. The term “Award” means (1) an award granted under the Incentive Stock
Plan or (2) a cash award granted under any other plan or program of FleetCor.

2.2 Code. The term “Code” means the Internal Revenue Code of 1986, as amended
from time to time.

2.3 Committee. The term “Committee” means the Compensation, Nominating and
Corporate Governance Committee of the Board of Directors of FleetCor, or, if any
member of such committee fails to satisfy the requirements to be an “outside
director” under § 162(m) of the Code, a sub-committee of such committee which
consists solely of members who satisfy such requirements.

2.4 Covered Executive. The term “Covered Executive” means at any time FleetCor’s
chief executive officer and the four highest compensated officers of FleetCor
and its subsidiaries, each of whom is treated under § 162(m) of the Code as a
“covered employee” at such time.

2.5 FleetCor. The term “FleetCor” means FleetCor Technologies, Inc., a Delaware
corporation, and any successor to FleetCor.

2.6 Incentive Stock Plan. The term “Incentive Stock Plan” means the FleetCor
Technologies, Inc. 2010 Equity Compensation Plan, amended and restated May 30,
2013, and as thereafter amended from time to time, and any successor to such
plan.

2.7 Option. The term “Option” means an option granted under the Incentive Stock
Plan to purchase common stock of FleetCor.

2.8 Participant. The term “Participant” means an officer or key employee of
FleetCor or a subsidiary who either is a Covered Executive or may become a
Covered Executive at the time an Award is paid and who is granted an Award
designated by the Committee under § 3 as intended to satisfy the
Performance-Based Exception.

2.9 Performance-Based Exception. The term “Performance-Based Exception” means
the performance-based exception from the deduction limitations of §162(m) of the
Code, as set forth in §162(m)(4)(C) of the Code and Treas. Reg. §1.162-27(e), as
such sections may be amended from time to time, or any successor provisions of
the Code or Treasury Regulations.

2.10 Performance Goals. The term “Performance Goals” means for an Award the
preestablished, objective performance goal, or combination of performance goals,
established for such Award under § 4 by the Committee for the Performance Period
for such Award.

2.11 Performance Period. The term “Performance Period” means for an Award the
period of service specified by the Committee within which the Performance Goals
for such Award must be satisfied.

2.12 Program. The term “Program” means this FleetCor Technologies, Inc. Section
162(m) Performance-Based Program as in effect from time to time.

2.13 Stock Appreciation Right. The term “Stock Appreciation Right” means a right
granted under the Incentive Stock Plan to receive the appreciation in a share of
common stock of FleetCor.

2.14 Stock Grant. The term “Stock Grant” means a grant under the Incentive Stock
Plan that provides exclusively for the issuance of shares of common stock of
FleetCor.

§ 3

AWARDS SATISFYING PERFORMANCE-BASED EXCEPTION

If the Committee deems it appropriate to make an Award to a Participant that is
intended to qualify for the Performance-Based Exception, then any such Award
shall satisfy the requirements of the Program as well as the requirements of
§162(m)(4)(C) of the Code and Treas. Reg. §1.162-27(e), as such sections may be
amended from time to time, or any successor provisions of the Code or Treasury
Regulations.

§ 4

PERFORMANCE GOALS

(a) General. For each Award intended to satisfy the Performance-Based Exception
(other than Options or Stock Appreciation Rights) the Committee shall establish
a Performance Period and Performance Goals in writing. Performance Goals shall
be established not later than the earlier of (1) ninety (90) days after the
commencement of the Performance Period or (2) the date as of which twenty-five
percent (25%) of the Performance Period shall have elapsed; provided that the
outcome must be substantially uncertain at the time the Committee actually
establishes the Performance Goals. No change may be made to Performance Goals
after they have been established.

(b) Business Criteria. Performance Goals must be based on one or more of the
following business criteria: (1) FleetCor’s return over capital costs or
increases in return over capital costs, (2) FleetCor’s total earnings or the
growth in such earnings, (3) FleetCor’s consolidated earnings or the growth in
such earnings, (4) FleetCor’s earnings per share or the growth in such earnings,
(5) FleetCor’s net earnings or the growth in such earnings, (6) FleetCor’s
earnings before interest expense, taxes, depreciation, amortization and other
non-cash items or the growth in such earnings, (7) FleetCor’s earnings before
interest and taxes or the growth in such earnings, (8) FleetCor’s consolidated
net income or the growth in such income, (9) the value of FleetCor’s stock or
the growth in such value, (10) FleetCor’s stock price or the growth in such
price, (11) FleetCor’s return on assets or the growth on such return,
(12) FleetCor’s cash flow or the growth in such cash flow, (13) FleetCor’s total
shareholder return or the growth in such return, (14) FleetCor’s expenses or the
reduction of such expenses, (15) FleetCor’s sales growth, (16) FleetCor’s
overhead ratios or changes in such ratios, (17) FleetCor’s expense-to-sales
ratios or the changes in such ratios, or (18) FleetCor’s economic value added or
changes in such value added, (19) FleetCor’s gross margin or the growth in such
gross margin, (20) FleetCor’s bad debt expense or the reduction in such bad debt
expense; (21) FleetCor’s entry into new markets (geographic or otherwise),
(22) FleetCor’s revenues or the growth in such revenues, (23) FleetCor’s
development or commercialization of new products or the growth in FleetCor’s
financial measures attributable to such products, (24) FleetCor’s consummation
of acquisitions, partnerships, minority investments, joint ventures or other
business combinations, (25) FleetCor’s successful integration or implementation
of acquisitions, partnerships, minority investments, joint ventures or other
business combinations, (26) FleetCor’s consummation of specified divestitures,
spin offs or other dispositions of subsidiaries, business divisions or other
assets, (27) FleetCor’s identification of and hiring or appointment of new
executives or directors, (28) FleetCor capital raised through debt or equity
financings, or (29) FleetCor’s network operational performance metrics, such as
system operational availability or lack of security breaches.

(c) Other Rules. Achievement of Performance Goals may be determined in any
manner chosen by the Committee in its discretion when the Committee establishes
the Performance Goals, including on an absolute basis or relative to peer groups
or indexes. The Committee may express Performance Goals in terms of
alternatives, or a range of alternatives, as the Committee deems appropriate
under the circumstances. Performance Goals may be based on company-wide
performance or the performance of a subsidiary, region, division or department.
The Committee may vary the Performance Goals by Award and by Participant. When
the Committee establishes the Performance Goals, the Committee also shall
establish the general, objective rules that the Committee will use to determine
the extent to which such Performance Goals have been met and the specific,
objective rules, if any, regarding any exceptions to those rules, which
exceptions may include or exclude from consideration (1) any acquisitions or
dispositions, restructuring, discontinued operations, extraordinary items and
other unusual or non-recurring charges, (2) any event either not directly
related to the operations of FleetCor or not within the reasonable control of
FleetCor’s management or (3) the effects of tax or accounting changes; provided
that such exceptions are established in writing at the time the Performance
Goals are established.

§ 5

CERTIFICATION

The Committee after the end of the Performance Period for an Award (other than
Options or Stock Appreciation Rights) shall certify in writing in the minutes of
a Compensation Committee meeting the extent, if any, to which the Performance
Goals for that Award have been met and shall determine the specific amount of
the Award payable to the Participant based on the extent, if any, to which he or
she met his or her Performance Goals during the Performance Period. The
Committee shall have the right to reduce (but not increase) the amount payable
under an Award, and the reduction or elimination of an Award to one Participant
may not increase the Award to another Participant.

§ 6

MAXIMUM AWARDS

No Award made under the Program shall exceed the applicable maximum Award limit
described in this § 6. Further, if the Committee establishes a bonus pool and
allocates a maximum percentage of such pool to a Participant, the maximum Award
payable to such Participant shall be the lesser of the maximum Award limit
described in this § 4 and the maximum Award determined by the Committee for such
period under the bonus pool. The maximum Award limit for any Participant in any
calendar year is as follows:

(1) For Awards (other than Awards made under the Incentive Stock Plan) paid in
cash, 500% of the Participant’s base salary paid to the Participant during such
calendar year or $5 million, whichever is less;

(2) For Options, other than Options granted to a newly hired Participant
described in (3) below, the aggregate number of shares of common stock of
FleetCor subject to such Options as determined on each date of grant shall not
exceed 2,250,000 shares of common stock of FleetCor;

(3) For Options granted to a Participant in the calendar year in which he or she
is hired by FleetCor, the aggregate number of shares of common stock of FleetCor
subject to such Options as determined on each date of grant shall not exceed
2,500,000 shares of common stock of FleetCor;

(4) For Stock Appreciation Rights, other than Stock Appreciation Rights granted
to a newly hired Participant described in (5) below, the aggregate number of
shares of common stock of FleetCor subject to such Stock Appreciation Rights as
determined on each date of grant shall not exceed 2,250,000 shares of common
stock of FleetCor;

(5) For Stock Appreciation Rights granted to a Participant in the calendar year
in which he or she is hired by FleetCor, the aggregate number of shares of
common stock of FleetCor subject to such Stock Appeciation Rights as determined
on each date of grant shall not exceed 2,500,000 shares of common stock of
FleetCor;

(6) For Stock Grants, other than Stock Grants granted to a newly hired
Participant described in (7) below, the aggregate number of shares of common
stock of FleetCor subject to such Stock Grants as determined on each date of
grant shall not exceed 2,250,000 shares of common stock of FleetCor;

(7) For Stock Grants granted to a Participant in the calendar year in which he
or she is hired by FleetCor, the aggregate number of shares of common stock of
FleetCor subject to such Stock Grants as determined on each date of grant shall
not exceed 2,500,000 shares of common stock of FleetCor; and

(8) For dividends or dividend equivalents paid with respect to Awards made under
the Incentive Stock Plan (other than Options and Stock Appreciation Rights), the
aggregate amount paid to any Participant in any calendar year shall not exceed
the value, determined as of each date payment of such dividends or dividend
equivalents is made to such Participant, of 2,250,000 shares of common stock of
FleetCor.

Notwithstanding any provision of the Incentive Stock Plan, for Awards that cover
a period of more than one calendar year, the maximum Award limit shall be a
multiple of the applicable calendar year maximum Award limit, which multiple
shall be equal to the number of full and partial calendar years covered by the
Award.

§ 7

PAYMENT OF CASH AWARDS

Awards (other than Awards made under the Incentive Stock Plan) paid in cash
shall be paid in accordance with the plan or program under which such Award is
made or if that plan or program does not specify a time of payment, as soon as
practical after the Committee certifies that such Award is payable. However,
except as otherwise specified in the applicable plan or program, no Participant
shall have a right to the payment of such an Award for any calendar year if his
or her employment with FleetCor or a subsidiary has terminated for any reason
whatsoever before the date such Award is actually paid to him or her unless the
Committee in the exercise of its absolute discretion affirmatively directs
FleetCor to pay such Award to, or on behalf of, such Participant, in which case
such Award shall be paid no later than March 15 of the calendar year following
the calendar year for which the Award was earned.

§ 8

ADMINISTRATION

The Committee shall have the power to interpret and administer this Program as
the Committee in its absolute discretion deems in the best interest of FleetCor
and to protect FleetCor’s right to deduct the full amount of any Award.

§ 9

AMENDMENT AND TERMINATION

The Committee shall have the power to amend this program from time to time as
the Committee deems necessary or appropriate and to terminate this program if
the Committee deems such termination to be in the best interest of FleetCor.

§ 10

MISCELLANEOUS

10.1 General Assets. Any Awards payable under this Program shall be paid
exclusively from FleetCor’s general assets.

10.2 General Creditor Status. The status of each Participant with respect to his
or her Award under this Program shall be the same as the status of a general and
unsecured creditor of FleetCor.

10.3 No Assignment. Except as permitted under the Incentive Stock Plan, no
Participant shall have the right to assign or otherwise alienate or commute all
or any part of an Award which might be payable to such Participant under this
Program, and any attempt to do so shall be null and void.

10.4 No Contract of Employment. The receipt by an individual of an Award under
this Program shall not constitute an agreement by FleetCor to employ any such
individual for any period of time or affect FleetCor’s right to terminate his or
her employment at any time and for any reason or for no reason.

